Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated November 12, 2021 is acknowledged.
Claims 1, 2, 7-11 and 13 are pending.
Claims 3-6 and 12 are cancelled.
Claim 11 is currently amended.
Claims 9 and 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 2, 7, 8, 11 and 13 as filed on November 12, 2021 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of claim 11, the previous rejection of claim 11 under 35 USC 112(b) is withdrawn and the previous rejection of claim 11 under 35 USC 112(d) is withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2021 was considered.

Maintained / New Objections
Specification
The amendment filed December 14, 2020 and the amendment filed November 12, 2021 are objected to under 35 U.S.C. 132(a) because they introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  the substitution of the term “evaporation” for the term “transpiration”.  Because evaporation is not an exact synonym for transpiration in either English or Japanese (see communication attached to the Non-Final Rejection mailed August 11, 2021), the substitution changes the scope of the disclosure as originally filed and introduces new matter.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments:  Specification
Applicant’s arguments at pages 8-11 of the Remarks have been fully considered but they remain unpersuasive.  Furthermore, Applicant’s Remarks at page 9 admit that “evaporation” differs from “transpiration” which is the entire basis for the objection.  It is impermissible to change the scope of that which has been filed after the fact.  Therefore, the objection is properly maintained as Applicant has chosen not to comply with the requirement to cancel the new matter.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
	Claim 1 as currently amended recites functional components with an evaporation rate.  The substitution of the term “evaporation” for the term “transpiration” is new matter because evaporation is not an exact synonym for transpiration in either English or Japanese (see communication attached to the Non-Final Rejection mailed August 11, 2021).  The 132 Declaration does not evidence the contrary because the Declaration suggests, at best, one possible interpretation of the original disclosure.  Claims 2, 7, 8 and 11 are included in this rejection because they depend from claim 1 and thus also recite new matter.

Response to Arguments:  Claim Rejections - 35 USC § 112(a)
Applicant’s arguments at page 12 of the Remarks have been fully considered but they remain unpersuasive.  Furthermore, Applicant’s Remarks at page 9 admit that “evaporation” differs from “transpiration” which is the entire basis for the rejection.  It is impermissible to change the scope of that which has been filed after the fact.  Therefore, the rejection is properly maintained.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, PCT/JP2017/031298, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose evaporation.  
Because the instant application is a CON rather than a 371, the earliest date available to  claims 1, 2, 7, 8 and 11 is March 5, 2019.      

Response to Arguments:  Priority
Applicant’s arguments at page 15 of the Remarks have been fully considered but they remain unpersuasive.  Furthermore, Applicant’s Remarks at page 9 admit that “evaporation” differs from 

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka et al. (US 2010/0062258, published March 11, 2010 of record) in view of Gueret et al. (US 2008/0029121, published February 7, 2008, of record) and Lin et al. (US 2017/0224592, published August 10, 2017, filed January 23, 2017 and claiming priority to February 5, 2016, of record).
Takeoka teach a thin film polymer structure having a functional substance on the face (A surface) and reverse face (B surface) of the film; functional substance B may be different from functional substance A (abstract; paragraphs [0001], [0075] and [0119]; claim 1), as required by instant claim 2.  The polylactic acid nanosheet of Example 5 had a thickness of 23 ± 5 nm, as required by instant claim 8.  The thin film polymer structure can be adhered to an interface inclusive of skin by application (paragraphs [0047]-[0048] and [0198]).  Takeoka further teach the thin film polymer structure has an arbitrary shape and can be used as a topical skin care product (paragraphs [0048] and [0198]), as required by instant claim 2.  
	Takeoka do not teach wherein the first functional component has a lower evaporation rate than the second functional component as required by claim 1.
These deficiencies are made up for in the teachings of Gueret and Lin.
	Gueret teach a sheet structure for application to the human body including the face having at least one colored surface; the sheet comprises a colored matrix, a first substrate situated on the first side of the matrix and second substrate situated on the second side of the matrix, the first substrate and second substrate having different opacities (title; abstract; paragraphs [0015]-[0016]; Figures; claims).  The difference in opacity means the first and second surfaces of the matrix appear to be different colors which enable the user to identify the application surface (paragraphs [0017]-[0018]).  The sheet structure can contain at least one active ingredient (paragraph [0057]).  The sheet structure can be used after having been wetted by a liquid such as water for enabling the at least one active ingredient contained in the matrix and/or in at least one of the substrates to be transferred onto the skin (paragraphs [0062]-[0064]).
	Lin teach a bio-cellulose membrane comprising a first surface, a second surface, and a loose layer (title; abstract; Figures; claims).  When using a facial mask for skin care treatment, the cosmetic liquid that moisturizes the facial mask will penetrate the skin and thus improve the appearance of the skin; however, when the cosmetic liquid comes into contact with air, the cosmetic liquid will be wasted due to evaporation (paragraph [0007]; also [0024], [0032]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film polymer structure of Takeoka in view Gueret having a user identifiable application surface to further comprise cosmetic liquids on the application surface as taught by Lin because cosmetic liquids are intended to penetrate the skin and thus improve the appearance of skin but would be wasted due to evaporation when in contact with air.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeoka et al. (US 2010/0062258, published March 11, 2010 of record) in view of Gueret et al. (US 2008/0029121, published February 7, 2008, of record) and Lin et al. (US 2017/0224592, published August 10, 2017, filed January 23, 2017 and claiming priority to February 5, 2016, of record) as applied to claims 1, 2 and 8 above, and further in view of Mohammadi et al. (US 2011/0300196, published December 8, 2011, of record) and Fukutome et al. (US 2006/0104931, published May 18, 2006, of record).
The teachings of Takeoka, Gueret and Lin have been described supra.
They do not teach at least one of the first and second layer is formed by stacking a plurality of layers and comprises different components in each layer as required by claim 7.

	Mohammadi teach cosmetic delivery sheets comprising a substrate with multiple isolate, discrete regions, wherein at least two of the regions are imprinted with different skin benefit agents for treating different skin conditions (title; abstract; Figures; claims).  As illustrated in Figure 6, the discrete regions are, with respect to a plan view, located radially inwardly of the edge of the sheet.
	Fukutome teach cosmetic treatment articles comprising (1) a water-insoluble substrate; (2) a gel composition comprising (a) a first gel forming composition and (b) a second gel forming composition; and (3) a treatment composition or at least two different treatment compositions (title; abstract; Figures; claims).  The substrate may consist of multiple layers (paragraph [0029]).  The substrate is generally made by first coating the substrate with the first gel, then coating with the second gel, and then with the treatment composition (paragraph [0079]), as required by instant claim 7.  The first and second gels may further comprise a carrier such as glycerol and preservatives such as hexylene glycol (paragraphs [0040] and [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film polymer structure of Takeoka in view Gueret and Lin having a user identifiable application surface to further comprise multiple isolate, discrete regions as taught / illustrated by Mohammadi on the application surface or/and to comprise multiple coating layers on the application surface as taught by Fukutome in order to deliver different skin benefit agents. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeoka et al. (US 2010/0062258, published March 11, 2010 of record) in view of Gueret et al. (US 2008/0029121, published February 7, 2008, of record) and Lin et al. (US 2017/0224592, published August 10, 2017, filed January 23, 2017 and claiming priority to February 5, 2016, of record) as applied to claims 1, 2 and 8 above, and further in view of Mohammadi et al. (US 2011/0300196, published December 8, 2011, of record), Ajiki et al. (WO 2014/147938, published September 25, 2014, as evidenced by English equivalent US 2016/0022014) and Fukutome et al. (US 2006/0104931, published May 18, 2006, of record).
The teachings of Takeoka, Gueret and Lin have been described supra.
Gueret illustrate a sheet structure for application to the face which is circular (Figure 1):

    PNG
    media_image1.png
    231
    277
    media_image1.png
    Greyscale

Lin illustrate a sheet structure wherein the layers are offset (Figure 1):

    PNG
    media_image2.png
    178
    376
    media_image2.png
    Greyscale

They do not teach the functional layers have a circular shape and the second functional layer is formed radially inwardly of a circumferential end of the first functional layer as required by claim 11.	
These deficiencies are made up for in the teachings of Mohammadi, Ajiki and Fukutome.
Mohammadi teach cosmetic delivery sheets comprising a substrate with multiple isolate, discrete regions, wherein at least two of the regions are imprinted with different skin benefit agents for treating different skin conditions (title; abstract; Figures; claims).  As illustrated in Figure 6, the discrete regions are, with respect to a plan view, located radially inwardly of the edge of the sheet.
	Ajiki teach a makeup support device comprising makeup supported on the surface of a sheet capable of being adhered for long periods to skin, on the opposite side to the side adhered to the skin; makeup refers includes at least a color (title; abstract; Figures; paragraph [0055]; claims).  As illustrated in Figure 11, discrete region 564 is circular and, with respect to a plan view, is located radially inwardly from the edge of the sheet:

    PNG
    media_image3.png
    454
    451
    media_image3.png
    Greyscale

, as required by instant claim 11.  Ajiki, as a whole, believes users have insufficient makeup skills (abstract).
	Fukutome teach cosmetic treatment articles comprising (1) a water-insoluble substrate; (2) a gel composition comprising (a) a first gel forming composition and (b) a second gel forming composition; and (3) a treatment composition or at least two different treatment compositions (title; abstract; Figures; claims).  The substrate may consist of multiple layers (paragraph [0029]).  The substrate is generally made by first coating the substrate with the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film polymer structure of Takeoka in view Gueret and Lin having a user identifiable application surface to further comprise multiple isolate, discrete regions of skin benefit agents as taught / illustrated by Mohammadi on the application surface or/and to comprise multiple coating layers on the application surface as taught by Fukutome in order to deliver different skin benefit agents. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film polymer structure of Takeoka in view of Gueret and Lin to further comprise multiple isolate, discrete regions of makeup as taught / illustrated by Ajiki inclusive of circular regions on the outer surface for users with insufficient makeup skills.  Because the combined teachings of the prior art render obvious thin film polymer structures having regions inclusive of circular regions of makeup on the outer surface and regions having skin benefit agents inclusive of agents which would be wasted due to evaporation if on the side contacted with air on the application surface, it would have been obvious to one of ordinary skill in the art to hide the application side skin benefit regions under the circular makeup regions because the entire point of makeup regions is to impart desirable makeup effects.  There would be a reasonable expectation of success because Lin generally illustrate layers can be offset which implies specific regions of a larger polymer structure can also be offset or otherwise hidden from view.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takeoka et al. (US 2010/0062258, published March 11, 2010 of record) in view of Ajiki et al. (WO 2014/147938, published September 25, 2014, as evidenced by English equivalent US 2016/0022014) and Zheng et al. (US 2012/0164195, published June 28, 2012).
Takeoka teach a thin film polymer structure having a functional substance on the face (A surface) and reverse face (B surface) of the film; functional substance B may be different from functional substance A (abstract; paragraphs [0001], [0075] and [0119]; claim 1).  The polylactic acid nanosheet of Example 5 had a thickness of 23 ± 5 nm.  The thin film polymer structure can be adhered to an interface inclusive of skin by application (paragraphs [0047]-[0048] and [0198]).  Takeoka further teach the thin film polymer structure has an arbitrary shape and can be used as a topical skin care product (paragraphs [0048] and [0198]).  
	Takeoka do not teach wherein the second functional layer is a pair of functional layer elements, the second functional component including at least a shielding component that shields light, wherein the pair of elements are configured to be separately applied as required by claim 13.
These deficiencies are made up for in the teachings of Ajiki and Zheng.
Ajiki teach a makeup support device comprising makeup supported on the surface of a sheet capable of being adhered for long periods to skin, on the opposite side to the side adhered to the skin; makeup refers includes at least a color (title; abstract; Figures; paragraph [0055]; claims).  As illustrated in Figure 11, discrete region 564 is circular and, with respect to a plan view, is located radially inwardly from the edge of the sheet:

    PNG
    media_image3.png
    454
    451
    media_image3.png
    Greyscale

Ajiki, as a whole, believes users have insufficient makeup skills (abstract).  Ajiki further teach selection of skin care components held on the onside face of the sheet, with the skin care selected for skin conditions such as using cosmetic materials having a high light scattering effect to smear parts (paragraphs [0159]-[0167]).  Makeup is also selected based on skin conditions such as smears and wrinkles (paragraph [0150]).
	Zheng teach cosmetic films having plural laminated layers, at least two of which possess different cosmetic of therapeutic characteristics (title; abstract; paragraphs [0012]-[0014]; claims).  The films can achieve a number of cosmetic benefits inclusive of delivery of active agents, optical effects such as UV blocking and absorption, optical blurring, soft focus or/and color changing (paragraph [0006]).  The layers may include additional layers separating the first and second layers and the layers may comprise different optical components (shielding components that shield light) for concealing dark circles under the eyes (paragraphs [0012] and [0014]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thin film polymer structure of Takeoka to comprise distinct regions on each side of the structure as taught / illustrated by Gueret in order to conceal specific defects such as for concealing dark circles under the eyes as taught by Zheng.  There would be a a pair, “configured” to be applied separately to each undereye region), it would have been obvious to one of ordinary skill in the art to include different optical component in the distinct regions situated by each eye on each side of the thin film polymer structure because Zheng teach such is an effective means for concealing dark circles under the eyes when using cosmetic films having plural laminated layers.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments at pages 16-18 of the Remarks have been fully considered but they are not persuasive.
	Applicant’s assertion that Gueret and Lin, considered individually, do not render obvious Applicant’s desired results set forth in the wherein clauses of claim 1 is not found persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Each of Takeoka and Gueret disclose sheet structures as claimed having different “functional components” on each face as claimed.  Lin expressly motivate the inclusion of a “functional component with a higher evaporation rate” on the face of the sheet intended to be applied to the face of the user in order to minimize waste thereof due to evaporation.  There would be a reasonable expectation of success because the face of the sheet intended to be applied to the face of the user can be readily identified by the designated color thereof as is expressly taught by 
	Applicant’s assertions regarding new claim 13 are acknowledged.  Although new claim 13 is properly restricted by original presentation as being directed to a distinct embodiment of film – see, for example, paragraph [0009] and the Figures which disclose at least 4 disparate embodiments of films and MPEP 806 and 821.03 – in the interest of ending “continued” prosecution and proceeding on Appeal as discussed during the third and last Applicant Initiated Interview, new grounds of rejection are applied herewith to address the introduction of the embodiment of film newly claimed in claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Eknoian et al. (US 2007/0299410) teach a skin treatment article comprising a first side, a second side and edges; the article is circular in shape, the first and second sides “formed radially inwardly” (title; abstract; Figures; claims).
	Kimura et al. (US 2015/0297470) teach a thin film having a thickness of 10 to 500 nm (title; abstract; claims).
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633